DISSENTING OPINION.
Barber, Judge:
I feel constrained to disagree with my associates in this case.
The carbureters in question are made in Canada under Canadian patents by the Windsor Machine & Tool Works solely for the Rumley Products Co., a concern located in Laporte, Ind., which company owns the patents.
The. entrant, in whose name this controversy is litigated, is a customs broker who makes entries of merchandise from Canada on behalf of the Rumley Products Co., the real importers.
At the time these importations were made, it is shown that the Rumley Co. manufactured the same carbureters in the United States. The secretary of that company was the principal witness. .Throughout his testimony he refers to the carbureter as a part of a machine. He was asked, referring to the Rumley Co.:
Q. What general class do all their products fall under?—A. Well, we advertise it as farm power machinery.
Q. Do you use, in connection with your business, the term agricultural implements?—A. Not implements, no; machinery.
Q. Do you use the term-
Mr. Baldwin . Be careful; do not lead him.
Q. What is the term you use?—A. Called agricultural machinery.
He further testified that these carbureters are used in tractors or traction engines, which engines are used principally for plowing and for running thrashing machines; that they are used for moving such machines from one farm to another; that a small number had been sold to contractors engaged in building roads or bridges, hauling products or anything of that sort; that these engines moved slowly; that they were gotten up primarily for plowing machines, their speed being designed for the proper speed of pulling a plow, which is about 2 miles an hour; that the carbureters were fit only for use on the particular engine manufactured by the Rumley Co.; that in order to use them on other engines it would be necessary-to design special pipes therefor; that they would not build such other machines, and that other people could not use this carbureter because it was patented.
Another of the importers' witnesses testified that these engines were used for various purposes on the farm, to draw hay or anything, *186and. could be used to haul heavy loads along the road. No evidence was .introduced on behalf of the Government, and there is nothing in the importers’ evidence that modifies what has just been stated.'
The record establishes that these traction engines manufactured by the Rumley Co. are chiefly used on.farrps for the above-mentioned purposes.
Of course the real question is whether such engines are agricultural implements within the meaning of paragraph 391. They are not eo nomine mentioned therein. Whether or not they are “agricultural implements” depends upon the common meaning of the term, and that in turn requires investigation as to the meaning of the word “implement.”
In my, opinion this word in common understanding does not include or refer to such a complex machine as a traction- engine. The first specific- mention made of any articles embraced in paragraph 3.91 is in paragraph 591 of the act of 1894. There “plows, tooth and'disk harrows, harvesters, reapers, agricultural drills, and planters, mowers, horse rakes, cultivators, thrashing machines, and cotton gins” were given free entry provided the country of export imposed no import duty thereon.
In paragraphs 460 of the act of 1897 and 476 of the act of 1909, the identical articles were made dutiable, but the last-mentioned paragraph gave free entry thereto if the country of export imposed no duty thereon when the same was imported thereto from the United States. In none of these paragraphs are they named agricultural implements.
Section 7 of the act of June 6, 1872, provided that for the term of two years, from the passage of the act and no longer, “steam plow machinery adapted to the cultivation of the soil” might be imported by any person for his own use free of duty under regulations prescribed ;by the Secretary of the Treasury. G. A. 5165 (T. D. 23818) involved steam plow machinery which consisted of plows and steam engines in a knocked-down condition, the engines being used as the instrumentality to provide the power for operating the plows by means of a drum and winding gear in which a wire rope works, pulling the cutting apparatus of the plows back and forth from one engine to the other, two engines being employed in the operation of plowing. This outfit had been entered at the port of San Francisco, was claimed to be an entirety and as such entitled to classification under paragraph 460 of the act of 1897. The Board of General Appraisers held that the steam engines with the necessary tackle and accompaniments which constituted the power by which the plows were operated were not within the paragraph, and referred to the act of 1872 as indicating that Congress did not intend steam plow machinery to be classified thereunder. An application to review *187this decision was made to the Circuit Court of the Northern District of California and there in 1908 dismissed. (See T. D. 29106, suit 1534.) The case does not seem to be reported elsewhere than in this Treasury Decision.
I do not find any other decisions of Federal courts on those paragraphs. No claim is made that any of the eo nomine articles therein mentioned have been held by such courts to be agricultural implements. '
It is entirely reasonable to say that this legislation indicates that Congress did not intend to regard engines whose function was solely to develop power to operate the things named in all these paragraphs, as entitled to the benefit therein given to the things themselves. In other words a distinction was intended to be made between the articles which performed the work and the power-producing engines which enabled its performance. The judicial action thereon is only consistent therewith.
It will be seen that the act of 1913 changed the form of the previous paragraphs by placing before the enumeration the words “agricultural implements,” inserted “headers” and added “and machinery for use in the manufacture of sugar, wagons, carts, and all other agricultural implements of any kind or description, whether specifically mentioned herein or not.”
I conceive there are but two grounds on which the claim for free entry may be sustained.
One is that the common meaning" of the word “implements” includes traction engines; the other, that whether or not so, Congress has indicated that it used the word in that sense.
Dictionaries afford light on the question of common meaning. It is unnecessary to recite many in full. The New Standard defines implement as—■
* * * An instrument used in work, especially manual work; a tool or a utensil; as, the implements of husbandry; the implements of warfare. 2 (archaic). Originally, that which supplies a need or a vacancy; any means or agent for the accomplishment of a purpose. * * * Syn.: see Tool.
Other dictionaries express the same thought in different language but all, to my mind, indicate substantially the same thing, viz, that an implement in its common use and meaning is synonymous with tool, utensil, or instrument, and relates to an article of relatively simple construction and usually of personal manipulation. See Webster’s, Century, and Oxford dictionaries and Encyclopaedia Britannica.
I do not find in these authorities that gn engine is referred to as a tool or implement or that either of these words is commonly used as . applicable to engines.
I reach the conclusion, therefore, which I think accords with common observation, that tools, instruments, or implements are the lowest *188or first in rank of mechanical appliances and ordinarily, though not always, of personal manipulation. The higher complex mechanical •devices are known as machines or machinery, among which are included ponderous mobile engines, such as manifestly are those in this case.
Giving to the word implement as its common meaning that which is adopted by the court wipes out this distinction and makes a complex, ponderous engine an implement.
This is going further than even the importer’s principal witness was willing to do when he declined to call these engines implements but designated them as machinery, which obviously they are.
I do not doubt that in common parlance a thrashing machine, for instance, is spoken of as a machine and not as an implement, or that the general name applied, to most of the. machinery eo nomine referred to in''the paragraph is farm machinery or agricultural machinery, and that the term “agricultural tools or implements” is used when reference is made to those of .relatively simple construction, which would not, of course, include the engines here.
Has Congress indicated any intent in the statute to depart from this common meaning ?
There are, of course, many things not eo nomine referred to in the paragraph that are clearly agricultural implements; the shovel, the hoe, forks, rakes, scythes, sickles, and other articles, most if not all of which would be dutiable were it not for paragraph 391. Hence there is ample scope for the operation of “all other agricultural implements” if application therefor be necessary.
The rule of ejusdem generis does not seem to be invoked; but if so, it can not sustain the importer, because not one of the articles in the paragraph which are used to till the soil, plant, harvest, or secure the crops are used for power alone as are these engines. All have something to do with the land or its products. These engines serve no different purpose except in a larger way than do the horses by which the smaller of the articles named-are operated, and horses would hardly be considered implements.
By naming the various machines and machinery which are given free entry, I think it is fairly inferable that Congress understood they were not agricultural implements, and that to secure their classification as such it was necessary to name them. If it did not so understand the term, “agricultural implements” alone would have been sufficient. But assume the specific enumeration had been preceded by the words “such as,” thereby clearly indicating the congressional view that in fact what were named were agricultural implements, and that is the most favorable view of the enactment to the importers, then it is by the rule of ejusdem generis, if at all, that these engines can be classified thereunder.
*189' But tbat rule in such a case as this is that the general words, in this case, ‘.‘all other agricultural implements of any kind and description” will be restrained to things of the same Teind as-those particularized. Alabama v. Montague (117 U. S. 602), Township of East Oakland v. Skinner (94 U. S. 255), United States v. Nichols (186 U. S. 298), Lewis’s Sutherland Statutory Construction (422).
These engines, as in substance already indicated, are not of the kind particularized. Their function is different. Those named prepare the soil for seed, sow or plant the same, cultivate the soil while the crops are growing, and secure and prepare them for mark'et or for consumption.
There remain for consideration the force and effect to be given to the cases cited in the main opinion. I do not think they are impor tant or controlling. In each instance they are the views of State courts construing debtors’ exemption statutes, of which it has often in substance been said that they must be liberally construed in favor of the poor debtor because based upon sound principles of justice and mercy. They are enacted to prevent the tools, implements, and other property, and often so therein stated, which are used in procuring a livelihood for the debtor and his family, from being taken-away to satisfy his debts, thereby depriving him of the last means of support. Such statutes generally contain limitations as to value of the exempted property.
But, assuming they are to be considered in the construction of this statute, my purpose is accomplished by calling attention to the fact that courts of other States have taken a view radically different from that of the cases relied upon in the majority opinion. In Seeley v. Gwillim (40 Conn., 106) machinery, such as a ruling machine, cutting machine, paging machine, and small presses-, were hold not to be “implements of the debtor’s trade.” In Meyer v. Meyer (23 Iowa, 359; 92 Am. Dec., 432) the term “the proper tools or implements of a farmer” was held not to include a thrashing machine owned by a farmer and used to thrash his own grain and that of others for hire, chiefly the latter. In Ford v. Johnson and Barrett (34 N. Y.; Barbour, 364) a thrashing machine requiring 8 or 10 horses to operate it and as many men to attend and manage it was held as not within a provision for the “necessary working tools and team of the debtor.” The court said, “The common understanding of these words would never embrace such a machine” and that the “word ‘tool’ is never applied to such a machine. No lexicographer can be found who gives such a signification or defines it in such a way that would justify its use in that sense.” In Knox v. Chadbourne (28 Me., 160) the court held that the statute which exempted the “tools of any debtor necessary for his trade or occupation” would not include a peg machine, saying “the statute does not exempt machines.” In *190Henry v. Sheldon (35 Vt., 427) it was held that the word “tool” in the statute meant simple instruments ordinarily used in manual labor and'did not embrace machinery or an article usually denominated a machine. Again in Allen v. Thompson (45 Vt., 472) it was held that a statute exempting “such suitable tools as are necessary for upholding life” would include a barber’s chair and foot rest. In the opinion it was also said that the term “tools” related to things of simple construction and operated by direct application of manual strength. In Tucker v. Napier (225 Tex. Law Jour., vol. 1; Tex. Court Appls. Civ. Cas., vol. 1, p. 365) the statute exempted “all implements of husbandry” and all tools and apparatus belonging to any trade or profession.
The court review.ed the authorities. It said that implements .of husbandry embraced the farming tools and implements of labor belonging to the farmer which are used on the farm but did not exempt a-mowing machine for grass. It held that one whose business was a mower of hay was not entitled to a mowing machine as a tool belonging to his trade or profession. Batchelder v. Shapleigh (10 Me., 135) was cited, where a sawmill was held not exempt, because it was an instrument not worked by hand or muscular power.
Dainforth v. Woodward (10 Pick., 423) was also referred to, where it was held that the word tool is not understood either in its strict meaning or in the popular sense as designating complicated machinery which in order to produce any useful effect must be worked by combining distinct parts or separate pieces, the aid of more hands than one being necessary to perform the operation. Other similar cases might be cited, but the foregoing seem sufficient. ■
In the case of Jackman v. Lambertson (71 Kans., 138), the statute of exemption applied to things used for carrying on a trade or business, and reliance was had upon the fact that the property held exempt was used by the exemptor himself for that purpose.
In the case of In re Estate of Baldwin (71 Cal., 74), a thrashing machine with an expensive outfit- was held not exempt because it was used “chiefly in doing work for others.”
This ruling was followed in the case of In re McManus (67 Cal., 292).
In the case of Montague v. Richardson (63 Am. Dec., 173; 24 Conn., 338) it was said that the California code was broader than any to which attention had been called.
I think it is apparent that the California courts have given much force to the provision that thrashing machines and the like articles to be exempt uñder the code of that State must be chiefly used by the owner for his own farming purposes. It does not follow therefrom that a provision for agricultural implements or implements of *191husbandry with no limitation as to use would be held by that court to exempt traction engines like these.
I think the weight of authority, if that class of cases be regarded as authority, is against the conclusion of the majority opinion.
In the case at bar the board, among other things, said:
The fact that one particular type of engine may prove peculiarly adaptable for hauling agricultural implements will certainly not operate to make such an engine an agricultural implement. It still remains what its internal mechanism inevitably •constitutes it, a hauling engine, and its definite status as such will not be changed merely because it may prove advantageous to use the engine for some particular line of work.
And again:
Obviously, a steam engine, the functions of which are employed solely for generating steam power, can in no sense be considered an agricultural implement-
I agree with this, and the last statement is peculiarly applicable to the traction engines under consideration here. It is common knowledge that manji of these traction engines are ponderous and expensive, and had Congress designed that they be regarded in the class named in paragraph 391, it would have named the same as it did the other large machines therein enumerated and not have left the question of their classification to judicial interpretation. Steam engines are specifically mentioned as dutiable under paragraph 165 of the act of 1913. Assuming a traction engine driven by stpam be used as are these here, could it be said that they were agricultural implements? The results which will logically follow the holding of the majority in this case are so comprehensive and likely to bring within the scope of paragraph 391 such a great variety of ponderous and complex machinery simply because a particular design thereof is used chiefly upon a farm that I think until Congress has definitely indicated its intention that articles like traction engines are included therein, they should by the court be excluded.
I would sustain the judgment of the Board of General Appraisers.